REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	As stated in the remarks filed 12/2/2021, the combination of Cragun and Krishnaswamy does not teach the amendments to the independent claims regarding the application of tone mapping that is relative to the characteristic of the user input. This difference between the amended claims and the cited art make the rejection no longer applicable. A further search was performed, and no art sufficient to warrant a new rejection was found (see below for results). As such the claims are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Durand et al (Durand F., Dorsey J. (2000) Interactive Tone Mapping. In: Péroche B., Rushmeier H. (eds) Rendering Techniques 2000. EGSR 2000. Eurographics. Springer, Vienna. https://doi.org/10.1007/978-3-7091-6303-0_20): Teaches interactive tone mapping.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178